DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant response filed on September 1, 2022 has been received and entered. Claims 
Claims 1-30 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-7 (group I) in the reply filed on June 18, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant further elect myosin heavy chain promoter and AAV6 as species for tissue specific promoter and AAV. Upon further consideration, claims 8-14 were rejoined with elected invention of group I. It was noted that once elected claims are found allowable, claims 15-30 (group II) depending from or otherwise requiring all the limitations of the allowable claims will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant was advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Upon further consideration, election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
Claims 15-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2020.
Claims 1-14 are under consideration. 

Maintained -Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Hammond et al (USPGPUB 20020103147, dated 08/01/2002)/Kaplitt et al (USP 6162796, 12/19.2000) and Svensson et al (Circulation 1999, 99, 201-205, art of record).
Claims are directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein 5 threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
With respect to claims 1-2, 4-6, 8-9, 11-12, 13 Carr et al teach an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. It is noted that Carr teaches that the nucleic acid encoding a constitutively active is truncated form of I-1 that contains the first 65 amino acids as reported in Endo/NCBI who teaches I-1 has 100% homology with amino acid 1-65 of I-1. It is further disclosed that I-1T35D replaces threonine-35 to aspartic acid-35 as required by the claims (see page 4125, col. 1, para. 7-8). It is noted that Carr teaches failing human cardiomyocytes infected with I-1T35D constructs exhibited similar contractile functions under basal conditions (see page 4131, col. 2, para. 2).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 Regarding claims 2-3, 9-10, Carr et al further teaches cardiac tissue-specific overexpression of cDNA fragment containing the coding sequence that is inserted downstream of the mouse myosin heavy chain (MHC) promoter (see page 4125, col. 1, para. 3). 
Carr et al differ from claimed invention by not disclosing (i) gene of interest incorporated in AAV vector and (ii) composition comprising viral vector in an acceptable carrier.  
Svensson et al provide motivation to use rAAV by suggesting the rAAV could be delivered by coronary artery perfusion to stably transduce cardiomyocytes throughout the myocardium without displaying any detectable myocardial inflammation or myocyte necrosis (see Figure 2A, page 204, col. 1). Svensson et al differ from claimed invention by not disclosing composition comprising viral vector in an acceptable carrier.  
Hammond cure the deficiency by disclosing use of adenoviral or AAV vector for gene delivery to the heart in enhancing cardiac function (see claim 31 of ‘147, para. 33, 43, 117).  
With respect to claims 2-6, 9-13, Hammond et al teach the vector comprises a gene encoding protein operably linked to a heterologous constitutive promoter or a heterologous inducible promoter. In a preferred heterologous constitutive promoter is a CMV promoter which also includes an enhancer. Hammond et al further discloses that the promoter is a tissue-specific promoter, preferably a cardiac-specific promoter, a ventricular myocyte-specific promoter. Hammond et al teach that the ventricular myocyte-specific promoters include a ventricular myosin light chain 2 promoter and a ventricular myosin heavy chain promoter (see para. 32). Svensson et al reported that adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins that cause significant myocardial inflammation, eliminate virus-transduced cells within 30 days of infection, and thereby result in transient recombinant gene expression in immunocompetent hosts (see page 201, col. 1, last para. to col. 2, para. 1). With respect to claim 8, Hammond further teaches that the vector can be in the form of an injectable preparation containing pharmaceutically acceptable carrier/diluent such as saline intended for therapeutic purpose (see para. 139, 167). Likewise, Kalpitt et al teach a method of delivering an AAV vector to a cell of a mammalian heart, comprising administering said vector via a catheter inserted into a peripheral artery and delivering said vector to said cell in vivo, wherein said vector transduces said [heart] cell. Kaplitt et al. teach, “AAV naturally infects heart muscle...AAV vectors can yield long-term expression not observed with other systems” (parag.0025) and “the present invention results in gene transfer and expression to a wide area of heart muscle” (parag.0027). 
At the time of filing of this application, it would have been obvious to one of ordinary skill in the art to modify the composition disclosed by Carr by incorporating the coding sequence of constitutively active I-1 protein (I-1T35D) in AAV by substituting adenoviral vector with rAAV and formulate in pharmaceutical acceptable carrier as suggested by Hammond/ Kalpitt or Svensson, to study the effect of I-1 on heart cells, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in art would be motivated to deliver gene encoding constitutively active inhibitor (I-1) using AAV vector particularly since prior art reported (i) more stable transduction of cardiomyocytes throughout the myocardium without displaying any detectable toxicity with AAV as compared to adenoviral vector (supra) and (ii) adenovirus vectors are reported to produce intense intramyocardial inflammation and myocyte necrosis, thereby resulting in transient recombinant gene expression in immunocompetent hosts in vivo, whereas rAAV vectors results in stable expression of foreign transgenes in immunocompetent hosts even after expression of a foreign transgene protein likely reflects the rAAV vectors, unlike their adenovirus counterparts, do not express any viral gene products and are therefore significantly less immunogenic (see page 204, col. 2, para. 2). One of skill in the art would have had a reasonable expectation of success in combining the teachings of prior art because it was routine in the art at the time of filing to substitute adenoviral with AAV for more efficient and stable expression of gene of interest without any toxicity as evident from Hammond/Kalpitt and Svensson. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Svensson et al (Circulation 1999, 99, 201-205) and Li et al (Gene therapy, (2003 Oct) Vol. 10, No. 21, pp. 1807-13)
With respect to claims 1-2, 4-6, 8-9, 11-12, 13 Carr et al teach an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. It is noted that Carr teaches that the nucleic acid encoding a constitutively active is truncated form of I-1 that contains the first 65 amino acids as reported in Endo/NCBI who teaches I-1 has 100% homology with amino acid 1-65 of I-1. It is further disclosed that I-1T35D replaces threonine-35 to aspartic acid-35 as required by the claims (see page 4125, col. 1, para. 7-8). It is noted that Carr teaches failing human cardiomyocytes infected with I-1T35D constructs exhibited similar contractile functions under basal conditions (see page 4131, col. 2, para. 2).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 Regarding claims 2-3, 9-10, Carr et al further teaches cardiac tissue-specific overexpression of cDNA fragment containing the coding sequence that is inserted downstream of the mouse myosin heavy chain (MHC) promoter (see page 4125, col. 1, para. 3). 
Carr et al differ from claimed invention by not disclosing (i) gene of interest incorporated in AAV1-9 vector and (ii) composition comprising viral vector in an acceptable carrier.  
 Svensson et al provide explicit motivation to use rAAV by suggesting the rAAV could be delivered by coronary artery perfusion to stably transduce cardiomyocytes throughout the myocardium without displaying any detectable myocardial inflammation or myocyte necrosis (see Figure 2A, page 204, col. 1). Svensson et al differ from claimed invention by not disclosing composition comprising AAV2 in an acceptable carrier.  
Li et al teach cure the deficiency by teaching delivering an AAV2 vector carrying a gene driven by CMV promoter into the heart resulting in effective gene transfer in up to 90% of the cardiomyocytes (abstract). Li et al teach a composition comprising an AAV2-CMV-gene of interest vector in a sterile medium intended for effective expression of gene of interest (d-sarcoglycan) in a subject’s hearts to effectively restore the missing SG complex. Therefore, the composition is interpreted as pharmaceutical composition and sterile media and/or PBS is interpreted as acceptable excipient (see page 1809, col. 2, para. 2 and col. 2, para. 1 and page 1812, col. 1, para. 1 and 2)., It is further disclosed that transgene expression persisted for 4 months (the duration of the study) without immune rejection suggesting AAV-2 being a promising vector system for gene therapy. 
It would have been obvious to one of ordinary skill in the art to modify the composition of Carr and Hammond by substituting rAAV with functionally equivalent other serotype of AAV including AAV2 as disclosed in Li, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use rAAV2 comprising gene encoding constitutively active inhibitor (I-1) since prior art reported (i) more stable transduction of cardiomyocytes throughout the myocardium without displaying any detectable toxicity with AAV as compared to adenoviral vector (supra) (see page 204, col. 2, para. 2) and (ii) AAV2 delivery resulted in therapeutic efficacy of transgene in vivo for sustained period of time without inducing any immune response (see Li).  One of skill in the art would have had a reasonable expectation of success in combining the teachings of Carr with Li because prior art reported successful delivery of AAV2 containing nucleic acid to cardiac gene therapy via direct injection vein (supra). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments
	Applicant disagree with the rejection arguing use of AAV instead of adenovirus as a delivery vector was substantially more than routine because there is a substantial difference between adenoviruses and AAV particularly with respect to packaging capacity, level of expression and onset of expression. Accordingly, undertaking the substitution of one delivery vector for another required, and even today, still requires, careful consideration of various factors, which include among other things, the stage of the research and the systems in which the research is being performed. it would not have made sense from a scientific standpoint to use a different delivery vector in the first in vivo studies using the I-1135p therapeutic (e.g., those disclosed in the instant application), especially since the adenovirus delivery vector had posed no issues in the earlier in vitro experiments. Adenovirus has a larger packaging capacity and stronger expression, and further could be easily produced in large quantities. Transitioning to the use of AAV was more appropriately accomplished after verification of the concept of gene therapy in vivo with adenovirus”. This is supported by the disclosure of Hammond et al., relied upon by the Examiner as providing design options for the Carr vector, which actually exemplifies gene therapy using adenovirus to deliver adenylylcyclase transgene, via injection into coronary lumen of coronary artery in large animal cardiac model, and merely suggests the use of AAV as an alternative vector for delivery. Similar to Hammond, Applicants first used adenoviral vector in their in vivo studies. Applicant further assert that none of the prior art provide any experimental evidence of a whole tissue response to heart failure therapy with the I-1 therapeutic of the invention, or provide any experimental evidence using an in vivo disease model system for heart failure with the I-1 therapeutic of the invention. Hammond supports Applicant’s position as it discloses in Example 9 demonstration of adenoviral in vivo gene transfer to the myocardium by injection into the coronary artery in a porcine heart failure model. Applicant assert that once the concept of gene therapy was verified in vivo with adenovirus, Applicants then transitioned to the use of AAV in the large animal heart failure model in light of the various benefits that the AAV vector confers. These experiments and their results are provided in Fish et al. (Circ Heart Fail 2013; 6(2) 310-317, submitted previously as Exhibit A. Applicant provide exhibit B cited by Svensson, specifically states that although they noted an acute inflammatory response in hearts injected with adenovirus, they and others have seen a similar inflammatory response after injection of plasmid DNA, and indicate the observed inflammatory response may be more related to the injury produced by direct injection (see page 1206, left column, 4" paragraph). Further, Svensson et al. report production issues with making AAV (page 204, right column, paragraph 3, lines 4-5), which would further dissuade the skilled artisan from moving to AAV prior to establishment of in vivo efficacy in an animal model system. One of ordinary skill in the art would have been well aware of the benefits of using adenovirus over AAV for use in the first experiments in animal model systems, and known they far outweighed any possible advantages to using AAV, and as such would not have been motivated by the disclosure of Svensson et al., combined with the disclosures of Carr, Endo, Hammond/Kaplitt, to generate the claimed compositions prior to successful demonstration in an animal model system of efficacy using adenovirus vectors. Applicant further argue of unexpected results of dual effects with the claimed AAV vector. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it should be noted that pending claims are broad and directed to an AAV of any serotype comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to any promoter capable of directing expression in the heart or a pharmaceutical composition comprising said AAV. It is emphasized that claims are not directed to a method to improve cardiac contractility by direct intracoronary injection of vector of the invention. 
Applicant’s argument of limited packaging capacity of AAV and level of expression is not persuasive because claimed coding sequence of the I-1 transgene is well within the packaging capacity of AAV. Further, prior art explicitly reported use of adeno-associated virus vectors for the transfer of genes to the heart improves heart and vascular function during heart failure (see Kaplitt, abstract and example). 
In response to applicant’s argument that transitioning to AAV could have been accomplished only after verification of the concept of gene therapy in vivo with adenovirus, it should be noted that claims are directed to a product and not to any specific outcome for an in vivo gene therapy. In the instant case, prior art explicitly provided motivation to one of ordinary skill in the art to use AAV to study the effect of I-1 on heart cells. Svensson et al reported that adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins that cause significant myocardial inflammation and only results in transient expression. This is further supported by Kaplitt who reported use of adenoviral vector could result in significant inflammation and results only in transient gene expression (see Kaplitt col. 1, line 50-52, 60-62). Further, Kaplitt provide explicit advantage of using rAAV for cardiac gene delivery. Kaplitt teaches a method of percutaneously inserting a catheter into the coronary arteries with the aid of fluoroscopy, to allow injection of fluid into the coronary arteries for gene transfer and expression to a wide area of heart muscle, previously not observed with adeno or any other viral vector (see 5, lines 10-15, 20-23). Svensson et al explicitly states “In contrast, rAAV vectors program stable expression of foreign transgenes in immunocompetent hosts. The stability of transgene expression observed with rAA V even after expression of a foreign transgene protein likely reflects the fact that rAA V vectors, unlike their adenovirus counterparts, do not express any viral gene products and are therefore significantly less immunogenic. This lack of immunogenicity represents a major advantage of rAAV for myocardial gene transfer” (see page 204, col. 2, para. 2). 
In view of foregoing, it is apparent that contrary to applicant’s argument that adenovirus delivery vector posed no issue, the limitations of using adenoviral vector for gene therapy are not only well documented in prior art but in spite of great advances in adenoviral vector,  it remained laboratory tool. In fact, it has not made the transition into the clinical research setting several years after filing of instant application (see Williams (Viruses 2010, 2, 334-371, cited as evidence without relying on rejection). Applicant’s reliance to Guzamn et al (exhibit B) to assert that inflammatory response is related to injury caused by direct injection and not because of adenoviral vector is not found persuasive because even Guzman agree with the limited utility of adenoviral vector due to transient nature of gene expression (see page 1206, col. 1, para. 5). Further, Guzman explicitly emphasized on the development of other viral vectors such as adeno-associated virus that integrates into the genome of the host cell more efficiently and may provide for longer term expression (see page 1206, col. 2, para. 1).
In response to applicant’s argument establishment of in vivo efficacy in an animal model, it should be noted that claims as such do not require any in vivo therapeutic effect. Applicant in part agree that Carr teaches an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. Furthermore, inhibition of PP1 activity by a constitutively active I-1 restored the contractile responses to beta-agonists in failing human cardiomyocytes. As previously indicated, Svensson et al. and Kaplitt provide explicit motivation of using AAV over adenoviral vector by suggesting adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins, which cause significant myocardial inflammation, and transient expression (see page 201, col, 2, para. 1). Carr explicitly stated “expression of a constitutively active inhibitor was associated with rescue of beta-adrenergic responsiveness in failing human myocytes. Thus, PP1 is an important regulator of cardiac function, and inhibition of its activity may represent a novel therapeutic target in heart failure” (abstract). Thus, given that Svensson and Kaplitt both emphasized that recombinant adeno-associated virus (rAAV) vectors have been shown to program efficient and stable recombinant gene expression in skeletal muscle in both rodents and primates and unlike adenoviral vector, rAAV vectors do not encode viral proteins and have not been associated with immune responses to foreign transgene proteins (see page 201, col. 2, para. 2). Applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).  It would have been obvious to one of ordinary skill in the art to use rAAV instead of adenoviral vector as rAAV displays significant advantages for myocardial gene transfer compared with either plasmid DNA or adenovirus vectors (See page 204, col. 2, para. 2). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heart failure therapy with the I-1 therapeutic of the invention, or in vivo gene transfer to the myocardium by injection into the coronary artery in a porcine heart failure model as in Fish et al (exhibit A), or  large amounts of rAAV etc) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant’s argument of unexpected and surprising results, it should be noted that claims are drawn to a product or a composition comprising said product that is obvious over combination of prior art as discussed above. In the instant case, there is no structural difference between the claimed product and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In response to applicant’s argument relying on declaration filed in parent application and arguing that a somatic gene transfer methodology improves both cardiac contractility and protects against morphological deterioration associated with cardiac remodeling, it is noted that Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications that relied in part on declaration filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX). Further, applicant’s arguments are not commensurate with the scope of the claim as instant claims are not drawn to percutaneous antegrade intracoronary gene transfer of the present application in a large-animal model (porcine) of heart failure that somatic gene transfer of I-1c using an AAV vector directly into the heart of the pig model resulted in both improved cardiac contractility and protection against morphological deterioration associated with cardiac remodeling. 
On pages 32-33 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Carr and Svensson that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicants have further engaged in selective reading of the teachings of Svensson et al, while completely ignoring the teaching of Li et al. Applicant should note that  Li disclose that adenoviral vectors could be delivered into the myocardium either by direct intramyocardial injection1 or through coronary circulation. However, a major limitation is the [adeno] vector-related immune responses in immunocompetent recipients. In addition, it is extremely difficult to deliver Ad vectors through coronary circulation, because of the large viral particle size that hinders the virus from exiting the blood vessel and infecting cardiomyocytes. Thus, not only Svensson but Li also disclose limitation of using adenoviral vector in cardiac gene therapy and provide explicit motivation to use AAV for cardiac gene therapy as discussed in the body of the rejection. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Double Patenting
Claims 1-14 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 31,34, 36-41, 45-43, 51-58 of co-pending Application No. 16381781.
Claims in the instant application is directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
Claims 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-516 of U.S. Patent No. 9114148. Although the claims at issue are not identical, they are not patentably distinct from each other because product of instant application directed to AAV is encompassed by a method that uses the product in ‘148. 

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of double patenting between claims in the instant case and application ‘781 and ‘148. Thus, the rejection is maintained.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002) teaches methods to increase transduction efficiency of rAAV virions in mammalian muscle cells or tissue. Allen specifically discloses employing rAAV-1 and rAAV-6 serotype virions to deliver heterologous nucleic acid molecules of interest to muscle cells or tissue of a mammal (abstract). The invention teaches delivery of AAV-6 vector comprising a nucleic acid encoding transgene for the treatment of congestive heart failure (pp 4, paragraph 32). Allen et al also contemplated heterologous nucleic acid is operably linked to a heterologous promoter such as CMV promoter or muscle tissue specific promoter. Furthermore, Allen teaches delivery of rAAV-1 or rAAV-6 virions containing nucleic acid to a mammalian subject may by injection into a vein, an artery, or any other vascular conduit such as a venule, an arteriole, or capillary (pp 4, paragraph 34, and lines 3-6). Allen et al also describe role of different AAV serotypes such as AAV1 and AAV6 that have the ability to efficiently transduce cell and tissue types that AAV-2 transduces poorly and/or will not be inhibited by anti-AAV-2 antibodies. Likewise, Rosenzweig teaches AAV6 conferred the fastest gene expression, as well as the most specific and efficient expression in the heart, compared to other AAVs. (See Example 13 and FIG. 15, para. 156). Rosenzweig teaches an adeno-associated virus subtype 6 (AAV6) viral delivery system that includes a functional nucleic acid operably linked to a promoter for treating heart failure (see abstract, para. 87, 169). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632